Citation Nr: 9923485	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  96-49 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a compensable evaluation for residuals, 
right zygoma fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1963 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 1998, the RO issued a supplemental statement of the 
case in which it determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for sinusitis.  It appears however, that the 
veteran submitted a timely notice of disagreement with the 
November 1995 decision denying service connection for 
sinusitis, and a timely substantive appeal in response to the 
statement of the case issued as to that issue in April 1996.  
There does not appear to be a final unappealed rating 
decision as to the issue of entitlement to service connection 
for sinusitis.  Accordingly, the Board will consider this 
issue on a de novo basis, as did the RO in the April 1996 
statement of the case.

In March 1999, the Board requested an opinion from the Chief 
Medical Director of VA's Veterans Health Administration 
(VHA).  The VHA opinion was received in May 1999.  The 
opinion was then referred to the veteran and his 
representative, and his representative submitted additional 
written argument.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  The veteran's sinusitis is not in any way related to 
service or the service-connected residuals of a right zygoma 
fracture.  

2.  The residuals of the veteran's zygoma fracture involve 
flattening of the facial region and notch widening which is 
not visible, but palpable; and do not result in more than 
slight disfigurement.



CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in service and is not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.310 (1998).

2.  The criteria for a compensable rating for residuals, 
right zygoma fracture have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §4.118 Diagnostic Code 7800 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he was 
hospitalized for 14 days in December 1964 for a fracture of 
the right zygoma.  He underwent an open reduction of the 
fracture.  There was no artery or nerve involvement.  

The veteran was accorded a VA examination in April 1987.  He 
complained of a lack of sense of smell in the right nostril.  
On examination, there was a "vague" defect in the right 
zygomatic arch, which was non-tender and without scars.  An 
X-ray study of the facial bones showed that the orbits were 
intact bilaterally.  There was no significant deformity noted 
of the malar bones or zygomatic arch to suggest recent or old 
injury.  The impression was old fracture history, right cheek 
(zygomatic arch).

In a May 1989 rating decision, the RO granted service 
connection for right zygomatic fracture and assigned a 
noncompensable rating under Diagnostic Code 7800 of the VA's 
schedule for rating disabilities.  

VA outpatient treatment records dated from February to 
September 1994 show that the veteran was seen for breathing 
problems.  Subsequently, he was treated for a pulmonary 
disability.  There were no reports of sinusitis.  

VA outpatient treatment records dated from December 1994 to 
February 1995 show that the veteran was seen with complaints 
of cold symptoms.  The assessment was rule out sinusitis, 
chronic obstructive pulmonary disease.  In February 1995, the 
diagnosis was pansinusitis and sinus surgery was recommended.  

Treatment records from Daniel J. Schlund, M.D., dated from 
December 1994 to May 1995, show that when initially seen in 
December 1994, the veteran had complaints of persistent 
facial pressure and nasal obstruction, right side greater 
than the left, that had begun three to four weeks earlier.  
The impression was chronic pansinusitis with nasal polyps and 
nasal septal deviation with obstruction.  A follow-up 
examination was performed in January 1995.  At that time, 
there was a persisting large polyp in the right nasal cavity 
and erythema.  There was no mucopus.  The mouth and pharynx 
were negative for drainage.  The neck was without masses.  
The impression was chronic polypoid pansinusitis and nasal 
septal deviation.  

In April 1995, the veteran underwent bilateral nasal 
endoscopy, septoplasty, bilateral anterior and posterior 
ethmoidectomies with maxillary antrostomies and removal of 
antral mucosal disease, frontal sinusotomies and removal of 
disease obstructing the nasofrontal ducts, and bilateral 
partial middle turbinate reductions.  The post- operative 
follow-ups described the veteran as "doing well."

In a medical statement dated in March 1996, Dr. Daniel 
Schlund, M.D., reported that the veteran had a history of a 
nasal orbital fracture.  He stated that it was uncertain 
whether the nasal fracture was related to the veteran's 
sinusitis, however injuries of the nose and sinuses could 
predispose a person to sinusitis.  Dr. Schlund opined that it 
was reasonable to assume that there was a relationship 
between the veteran's injury and his chronic sinusitis.  

The veteran was accorded a VA examination in March 1997.  It 
was reported that he had experienced a fracture in 1964, 
after being kicked during a fight.  He recalled undergoing 
surgery, following the injury, and experiencing tenderness 
for some time thereafter.  However, over time the tenderness 
"probably" left.  

The veteran further reported that he eventually developed 
difficulty breathing through his nose.  The examiner reported 
that this "occurred probably quite some years before five 
years ago when he first saw a doctor about it."  The veteran 
recalled that approximately five years prior to the 
examination he had begun to experience a plugged feeling in 
the maxillary sinus areas and yellowish drainage.  It was 
thought that this was an allergic process.  "Eventually" he 
had been referred to an ear, nose, and throat specialist who 
found polyps, and he underwent surgery.

He currently complained of pressure pain in the frontal and 
maxillary sinus areas, post-nasal drainage causing cough at 
night, some daytime coughing, and some anterior nasal 
drainage in the morning of yellowish and slightly bloody 
character.  On physical examination, the veteran was 
described as well built and well nourished.

A head, neck, and face examination showed that the facial 
region beneath the right eye was somewhat flattened compared 
to that on the left.  The infra orbital notch on the right 
appeared enlarged compared to the left.  Otherwise, the head, 
neck, and face were negative.  The nose, sinuses, mouth and 
throat examination showed a mild amount of slightly grayish 
mucoid moisture on the nasal passage surfaces.  Polyp was not 
seen.  Pressure over the frontal sinus areas produced 
pronounced tenderness, particularly on the left.  Pressure 
over the maxillary sinus areas also produced tenderness.  
Throat examination revealed a mild amount of slightly grayish 
mucoid discharge high on the left posterior pharyngeal wall.  
An examination of the eyes revealed the folding down of the 
left superior eyelid tissue over the edge of the lid, 
particularly on the left.  The diagnoses were pansinusitis 
with nasal polypi and status post extensive nasal, sinus, and 
polyp removal operation, April 1995.

The examiner concluded that it was "more probable than not 
that the veteran's sinusitis is not secondary to his old 
right zygomatic fracture."  He commented that it appeared 
that his sinus symptoms mainly appeared five years, and most 
likely less than ten years earlier, making an association 
with the fracture unlikely from a purely temporal standpoint.  
It was noted that the finding of extensive nasal polypi 
suggested an allergic diathesis, namely allergic rhinitis.  
It was further noted that this condition was frequently 
associated with the development of sinusitis.  

The examiner commented that the veteran's zygomatic fracture 
was apparently an uncomplicated one because nothing was said 
in the January 1995 operation report about a nasal injury.  
The examiner concluded that if the right zygomatic fracture 
had caused poor drainage from the right maxillary sinuses, 
the veteran would have had more trouble with that sinus.  
However, the CT scan showed complete opacification of the 
left maxillary sinuses but not of the right.

In April 1998, an addendum was provided to the March 1997 VA 
examination report.  The examiner reported that there was no 
indentation of the veteran's nose observed during the 1997 
examination.  He reported that the folding of the upper 
eyelid skin over the lid edges was an incidental finding and 
not related the fracture.  The examiner also reported that 
the facial flattening and notch widening appeared to be 
related to the 1964 fracture, but that the notch was not 
visible and was discernable only by palpation.  

In the VHA opinion received in May 1999, the physician 
commented that a zygoma fracture typically did not involve 
the maxillary sinus, and would not be related to sinusitis.  
If a fracture did involve the sinus, it should likely be 
classified as a trimalar or tripod fracture.  This type of 
fracture could lead to sinus dysfunction.  He concluded that 
a zygoma fracture, of itself, would not affect sinus function 
or be related to sinusitis. 



Service Connection for Sinusitis

Pertinent Law and Regulations

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  Once service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. 38 U.S.C.A. § 3.310(a).  When aggravation 
of a non- service-connected condition is proximately due to 
or the result of a service-connected condition, a veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).

A claim for secondary service connection, like all claims 
must be well grounded. Reiber v. Brown, 7 Vet. App. 514, 516 
(1995).  A secondary service connection claim is well 
grounded only if there is medical evidence to connect the 
asserted secondary condition to the service-connected 
disability.  Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, at 516-17 (1995), for the proposition that 
lay evidence linking a fall to a service-connected weakened 
leg sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

When the question involved does not lie within the range of 
common experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise. A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).


Analysis

The veteran is not contending, nor is there any evidence in 
support of the proposition, that he incurred sinusitis in 
service.  The gist of his argument is that he has developed 
sinusitis as a direct result of his service-connected right 
zygoma fracture.

With regard to the question of whether the claim is well 
grounded, the Board notes that there is competent evidence of 
an inservice injury, in the form of the service medical 
records reporting the zygoma fracture.  There is also 
competent evidence of current disability in the form of 
recent diagnoses of sinusitis.  Dr. Schlund's March 1996 
statement, constitutes competent evidence of a nexus between 
the service connected zygoma fracture and the claimed 
sinusitis.  Therefore, the Board finds that the veteran's 
claim is well grounded.

The competent evidence in favor of the veteran's claim 
consists exclusively of the statement from Dr. Schlund.  That 
opinion was somewhat equivocal in that the doctor commented 
that it was uncertain whether there was a relationship 
between the fracture and the development of sinusitis.  The 
opinion was also based on the assumption that the veteran had 
had a nasal orbital fracture, while the record shows that the 
fracture actually involved the zygoma.

Weighing against Dr. Schlund's opinion are the VHA opinion 
and conclusions reached by the VA examiner following the 
March 1997 examination.  These latter opinions were based on 
a review of the claims folder, including the opinion of Dr. 
Schlund.  The latter opinions also provided rationales that 
are not rebutted by other competent evidence, including the 
opinion of Dr. Schlund.  The VA opinions also are based on a 
more accurate history than was considered by Dr. Schlund.  
For these reasons, the Board concludes that the opinions 
provided by the VA examiner in 1997 and the VHA reviewer in 
1999, are more probative than the opinion of the veteran's 
private physician. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the grant of service connection for 
sinusitis, and service connection for sinusitis must be 
denied.



Compensable Rating for Residuals, Fracture of the Right 
Zygoma

Pertinent Law and Regulations

The appellant's claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1997); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (1998).

Analysis

The  residuals of the veteran's right zygoma fracture have 
been evaluated under Diagnostic Code 7800.  Under that code, 
a noncompensable evaluation is provided for disfiguring scars 
of the head, face, and neck, which are slight.  A 10 percent 
rating is for assignment for disfiguring scars of the head, 
face, and neck, which are moderate.  The next higher rating 
of 30 percent is assigned when the scars are severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  The maximum rating of 50 percent 
is for assignment when the scars produce complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 U.S.C.A. § 
4.118, Code 7800.

A review of the record shows that when VA accorded the 
veteran a general medical examination in March 1997, the 
examiner described no scars resulting from the fracture.  The 
examiner did describe the facial region beneath the right 
eyelid as somewhat flattened compared to the left, and the 
infra-orbital notch on the right as somewhat enlarged 
compared to the left.  However, in his addendum the examiner 
described the notch as not visible, but discernable only by 
palpation.  The X-ray examination made for the April 1989, VA 
examination reportedly showed no evidence of the inservice 
fracture, and none of the post-service outpatient treatment 
records document any disfigurement resulting from the right 
zygomatic fracture.  

Having had an opportunity to review the color photographs 
taken in conjunction with the most recent VA examination, 
along with the other evidence of record, the Board is unable 
to conclude that the veteran's right zygoma fracture results 
in more than slight disfigurement currently.  

The Board notes parenthetically, that the veteran's fracture 
did not result in the loss of any skull surface.  Therefore, 
a compensable evaluation could not be awarded under the 
provisions of Diagnostic Code 5296, for loss of the inner and 
outer tables of the skull.

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  Thus, 
the reasonable doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For 
the foregoing reasons, an increased rating for residuals of 
right zygomatic fracture must be denied.


ORDER

Service connection for sinusitis is denied.  

A compensable rating for residuals, fracture of the right 
zygoma is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

